          Case 4:20-cv-01134-KGB Document 8 Filed 10/27/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

RUBY SCOTT                                                                        PLAINTIFF

v.                                Case No. 4:20-cv-01134 KGB

LINCOLN LIFE ASSURANCE
COMPANY OF BOSTON                                                              DEFENDANTS

                                            ORDER

       Before the Court is plaintiff’s stipulation of dismissal as to separate defendant Centene

Management Company, LLC, only (Dkt. No. 2). The stipulation accords with the terms of Federal

Rule of Civil Procedure 41(a)(1)(A)(i).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed as to separate defendant Centene Management Company, LLC only.

       It is so ordered this 27th day of October, 2020.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
